       Case 1:19-cv-02973-SCJ Document 112-1 Filed 11/26/19 Page 1 of 1

                            UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF GEORGIA
                                    2211 UNITED STATES COURTHOUSE
                                       75 TED TURNER DRIVE, SW
                                     ATLANTA, GEORGIA 30303-3361
JAMES N. HATTEN                                                                      DOCKETING SECTION
DISTRICT COURT EXECUTIVE                                                             404-215-1655
 AND CLERK OF COURT
                                      November 26, 2019

Clerk of Court
U.S. Court of Appeals, Eleventh Circuit
56 Forsyth Street, N.W.
Atlanta, Georgia 30303

       U.S.D.C. No.: 1:19-cv-2973-SCJ
       U.S.C.A. No.: 00-00000-00
       In re:        SisterSong Women of Color Reproductive Justice Collective, et al. v.
                     Feminist Women’s Health Center, et al. v. Brian Kemp, et al.

        Enclosed are documents regarding an appeal in this matter. Please acknowledge
receipt on the enclosed copy of this letter.
   X    Certified copies of the Notice of Appeal, Docket Sheet and Order appealed
        enclosed.

   X    This is not the first notice of appeal. Other notices were filed on: .

        There is no transcript.

   X    The court reporter is Andy Ashley.

        There is sealed material.

        Other: .

   X    Fee paid electronically on 11/22/19; Receipt Number AGANDC-9120576.

        Appellant has been leave to file in forma pauperis.

        This is a bankruptcy appeal. The Bankruptcy Judge is .

        The Magistrate Judge is .

   X    The District Judge is Steve C. Jones.

        This is a DEATH PENALTY appeal.

                                                               Sincerely,

                                                               James N. Hatten
                                                               District Court Executive
                                                               and Clerk of Court

                                                         By: Kimberly Carter
                                                             Deputy Clerk
Enclosures
